IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40835
                         Summary Calendar



                     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

                              versus

                  MARIO HUMBERTO CAZARES-RAMIREZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-01-CR-132-1
                      --------------------
                         April 22, 2002

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Mario Humberto Cazares-Ramirez appeals from his conviction of

importing approximately 47 kilograms of cocaine. Cazares contends,

for the first time on appeal, that there was an inadequate factual

basis for his guilty plea pursuant to FED. R. CRIM. P. 11(f) because

the factual basis did not establish that he knew the substance he

imported was cocaine or how much cocaine he carried.      He argues

that Apprendi v. New Jersey, 530 U.S. 466 (2000), requires the

factual basis to establish that a drug-importation defendant knew

the type and quantity of the drug involved in his offense.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40835
                                 -2-

     The factual basis for a guilty plea in a drug-importation case

need not establish that the defendant knew the precise quantity or

type of the drug he imported.    United States v. Valencia-Gonzales,

172 F.3d 344, 345-46 (5th Cir. 1999).       Apprendi has not affected

this court’s pre-Apprendi jurisprudence on that issue.       See United

States v. Enriquez, No. 00-51086, slip op. at 2 (5th Cir. Oct. 4,

2001) (unpublished; copy attached); see also United States v.

Carrera, 259 F.3d 818, 830 (7th Cir. 2001); United States v.

Sheppard, 219 F.3d 766, 768 n.1 (8th Cir. 2000).         Cazares cannot

demonstrate error, plain or otherwise.      See United States v. Vonn,

___U.S.___ (U.S. Mar. 4, 2002), 2002 WL 331733, *5.

     Cazares contends, again for the first time on appeal, that the

federal drug-importation statutes are facially unconstitutional

pursuant   to   Apprendi.   He   concedes   that   his   contention   is

foreclosed by the jurisprudence of this court, but he seeks to

preserve the issue for Supreme Court review.         Apprendi did not

render the federal drug statutes unconstitutional.        United States

v. Slaughter, 238 F.3d 580, 581 (5th Cir.), cert. denied, 532 U.S.

1045 (2001). Cazares cannot demonstrate error, plain or otherwise.

See United States v. Calverley, 37 F.3d 160, 162-64 (5th Cir.

1994)(en banc).

     AFFIRMED.